Citation Nr: 1023935	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-31 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for an eye disorder, claimed as loss of vision of 
both eyes.

2.  Entitlement to service connection for an eye disorder, 
claimed as loss of vision of both eyes.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to 
January 1956, with one year and 10 months prior service.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 2006 from the Cleveland, Ohio 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), via its "Tiger Team" in charge of expediting VA 
benefits claims.  The Veteran's appeal is now under the 
jurisdiction of the RO in Baltimore, Maryland. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The reopened claim is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC. VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  A March 1983 Board decision was the most recent prior 
final denial of a claim for service connection for an eye 
disorder, claimed as cataracts at the time.
 
2.  New evidence received since the March 1983 Board decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for an eye disorder.


CONCLUSIONS OF LAW

1.  The March 1983 Board decision denying service connection 
for an eye disorder (classified as cataracts) is final.  38 
U.S.C.A. §§ 5107, 7104 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104 (2009).

2.  New and material evidence has been received since the 
March 1983 Board decision, and the claim for service 
connection for an eye disorder (now claimed as loss of vision 
in both eyes) is reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties To Notify And To Assist

VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is reopening and 
remanding for further development the claim for service 
connection for an eye disorder.  Accordingly, even if error 
was committed with respect to either the duty to notify or 
the duty to assist as it pertains to the matter of whether 
this claim should be reopened, such error was harmless and 
will not be further discussed.

II. New and Material Evidence

Prior unappealed decisions of the Board and the RO are final. 
38 U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.160(d), 20.302(a), 20.1104 (2009).  If, however, 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers. 38 C.F.R. § 3.156(a) (2009).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. Id.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO. If 
the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection was previously denied for an eye disorder 
(defective vision (bilateral)) in an April 1956 rating 
decision which found that the evidence showed the Veteran had 
refractive error correctible to 20/40 bilaterally, which was 
a constitutional or developmental abnormality and not a 
disability under the law.  Notice was sent in May 1956.  The 
Veteran did not appeal this decision and it became final.  

Thereafter subsequent attempts to reopen a claim for problems 
affecting the eyes were denied.  In December 1981 the RO 
denied service connection for cataracts, based on there being 
no evidence of cataracts of record.  The Veteran appealed 
this denial after receiving notice of it in January 1982.  
The Board in a March 1983 decision upheld the RO's denial of 
service connection for cataracts on the same basis that there 
were no cataracts shown on active duty.  This is the most 
recent final decision denying service connection for eye 
problems.  

Service treatment records were on file among the evidence 
before the Board in March 1983.  Service treatment records 
revealed that on his induction examination in December 1953, 
he had 20/200 vision in both eyes, correctable to 20/40 
bilaterally, and he was summarized as having a visual defect, 
not disabling.  No other significant findings regarding the 
eyes were shown.  The rest of the service treatment records 
are negative for evidence of injury or diseases of either 
eye, but reflect routine checkups and prescriptions for 
corrective lenses.  A February 1954 eye examination noted a 
diagnosis of high myopia and ordered a prescription for 
corrective lenses.  In December 1954 the Veteran was noted to 
need contact lenses and arrangements were made.  In July 1955 
he was prescribed corrective lenses that still corrected his 
vision in both eyes to 20/40 and in October 1955 his glasses 
were checked.  His January 1956 separation examination 
revealed that he had 20/200 vision in both eyes, correctable 
to 20/40 in the right eye and 20/50 in the left eye.  His 
report of medical history was summarized as having had eye 
trouble, worn glasses and had problems with bad eyesight in 
getting a job.

Also previously before the Board in March 1983 was a March 
1956 VA examination which showed the identical findings 
regarding correctable vision as were shown in the January 
1956 separation examination.  Examination of the eye was 
otherwise negative.

The Veteran's contentions of June 1981(which were before the 
Board in March 1983), alleged that his eye problems worsened 
in service from corrected vision of 20/40 bilaterally on 
induction into service, and decreased to 20/50 left eye.  The 
right eye remained 20/40.  The Veteran alleged that his 
vision decreased to such an extent that he needed cataract 
surgery.  A July 1981 VA examination report noted a history 
of eye problems causing time lost from work, and history of 
an eye operation in 1981, but did not include any examination 
of the eyes.  A December 1979 record, that appears to have 
been submitted in December 1981, addressed lumbar spine 
problems but also noted that the Veteran was scheduled to 
undergo eye surgery the next week. 

Among the evidence submitted after March 1983 were service 
personnel records, which included a February 1954 profile 
that noted the Veteran had defective vision and listed the 
conditions as follows: astigmatism, hyperopia, myopia and 
strabismus.  Due to such conditions, he was deemed not fit to 
drive a military vehicle without glasses or handle weapons in 
a combat zone.  

Also submitted after March 1983 are VA records from 2003 to 
2006 that document routine checkups for chronic eye 
conditions and repeatedly showed no apparent papillary 
defect, and full and round extraocular muscles on 
examination, except as noted below.  Among these records was 
one from January 2003, when he was interested in low vision 
aids for trouble with vision at both distance and near.  His 
visual acuity at the time was corrected to 20/200 in the 
right eye, and 20/70-1 in the left eye.  The diagnostic 
impressions rendered in January 2003 were of history of high 
myopia both eyes, with posterior staphylomas and myopic 
maculopathy of both eyes with decreased visual acuity; status 
post CE 1978/1979 with aphakia OU and glaucoma based on 
patient's history-with questions of irritation with Cosopt 
and overtreatment.  This impression remained essentially 
unchanged from January 2003 in the medical history/problem 
list reported in subsequent records from 2003 to 2006, except 
that the question of irritation from Cosopt and overtreatment 
was removed in the subsequent records.  

In April 2003 the Veteran was noted to have visual acuity of 
20/200 in the right eye and 20/200+ in the left eye.  He 
indicated that glasses helped brighten things, but he still 
had trouble reading.  A May 2003 low vision examination 
revealed that he was tested to use low vision devices which 
included microscopic and illuminated segment mag and clip on 
telescope, in addition to his bifocals.  A July 2003 check on 
intraocular pressure (IOP) showed unchanged visual acuity 
from April 2003, and the problem list remained essentially 
unchanged from diagnostic impression of January 2003.  An 
August 2003 eye clinic note revealed that fixation monitor of 
the right eye indicated the Veteran was not fixating properly 
and that his best corrected vision was 20/160 right eye and 
20/50 left eye with irregular shaped pupils and PI's in both 
eyes.  A September 2003 IOP checkup noted an enlarged blind 
spot for both eyes with central defects consistent with 
staphyloma.  

VA records from 2004 also submitted after March 1983 also 
noted the presence of optic nerve heads (ONH) with buried 
drusen in both eyes in January 2004, with other findings 
similar to those in 2003.  The visual acuity for that month 
was 20/200 right eye and 20/100 left eye.  Records from May 
2004 and September 2004 gave an impression of intraocular 
pressure, and the September 2004 record also diagnosed 
decreased vision in both eyes due to myopic maculopathy as 
well as meibomian gland dysfunction (MGD) in both eyes.  
Visual acuity in September 2004 was 20/200 right eye and 
20/200+ left eye.  

Additional records submitted after March 1983 include records 
from January 2005, which reveal that the felt his near vision 
had decreased since his last examination and had done so over 
the past 3 months.  He complained that the magnifying lens he 
used to read with was not working as well as it used to.  
Visual acuity was 20/200 in both eyes and findings including 
buried drusen, staphoma both eyes, macular atrophy in both 
eyes and pigmented lattice of the superior temporal of the 
right eye.  The impression was IOP and complaints of reduced 
near vision times 3 months.  

A February 2005 letter from the Veteran's regular VA 
optometrist, reported that his condition was such that he is 
considered legally blind.  Other records from February 2005 
noted his condition to now be legally blind and addressed the 
services available to aid him.  It was also noted that the 
Veteran brought in old military records which verified 
treatment for a number of eye conditions including hyperopia, 
amblyopia, strabismus, myopia and astigmatism.  He was 
described as having never applied for service connection for 
his eyes and was referred to a Veteran's benefits counselor.  
A May 2005 treatment note revealed the Veteran's past medical 
history to be significant for legal blindness.  It was noted 
that he wished to be placed in the VA system to continue with 
care from eye and blind services.  In September 2005, in 
addition to the problem list/medical history that remained 
unchanged from that rendered in January 2003, he was now 
noted to have dry eye, possibly due to medications.  
Following examination, which showed visual acuity of 10/125+ 
in the right eye and 10/80 in the left eye, the impression 
included meibomitis with dry eyes and no discomfort.  The 
Veteran was attending a school for the blind in September 
2005.  

In January 2006, the Veteran was again noted to be legally 
blind, and in February 2006, he was seen for intraocular 
pressure check, with the problem list/medical history 
virtually unchanged from the diagnostic impression in January 
2003, except that it included dry eye possibly due to 
medications.  He was noted to have visual acuity of 20/200 in 
the right eye and 20/200+ in the left eye, with stable vision 
and no other ocular complaints besides long standing 
floaters.  Other significant findings were shown to be IOP 
below target and dry eyes.  The records from January and 
February 2006 also revealed continued training and equipment 
from the Blind Rehabilitation Center.  

Also submitted after March 1983 was an article entitled 
"Understanding Vision Loss from Pathological Myopia."  This 
was authored by two individuals who are shown to be doctors 
of optometry and are associated with the Low Vision Centers 
of Indiana, located in Hartford City, Indiana.  The article 
suggests that pathological myopia is quite different from 
simple refractive myopia or nearsightedness and that it is an 
extremely high amount of nearsightedness that causes a major 
alteration of the shape of the eye which may lead to profound 
vision loss.  The condition is also described as increasing 
the incidence of other eye diseases or conditions such as 
glaucoma, macular degeneration and retinal detachment.  
Pathological myopia was described as frequently occurring in 
childhood and that it is associated with high refractive 
error requiring very strong prescriptions to correct.  The 
article was printed out in April 2006.  

Based on a review of the foregoing, the Board finds that new 
and material evidence has been submitted to reopen a 
previously denied claim for service connection for an eye 
disorder, claimed as loss of vision of both eyes.  The 
additional evidence as detailed above is noted to reveal a 
severe eye pathology that has culminated in blindness, with a 
past medical history significant for high myopia in both 
eyes.  The additional evidence also includes an article 
authored by doctors of optometry, which suggests that 
pathological myopia differs greatly from that of a simple 
refractive error and that it tends to result in severe eye 
complications, including blindness.  

This article, when coupled with the additional evidence from 
2003 to 2006 documenting the Veteran's complicated eye 
history, which appears to follow the pattern of a 
pathological myopia, suggests that the Veteran may have an 
eye pathology that may differ from that of the typical 
refractive error for which service connection is generally 
not recognized.  When this evidence is considered along with 
the previously considered service treatment and personnel 
records showing eye problems in service which included 
findings of high myopia (among others), this suggests that 
this condition was present during active service.  This 
evidence is new in that it has not been previously 
considered, this evidence relates to an unestablished fact 
necessary to substantiate his claim, and this evidence raises 
a reasonable possibility of substantiating his claim.  Thus 
the claim for service connection for an eye disorder is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been received to reopen a claim 
for service connection for an eye disorder and to this 
extent, the appeal is granted.


REMAND

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Having reopened the previously denied claim for service 
connection for an eye disorder, the Board finds that remand 
is necessary to afford appropriate development for the issue.  
Given the complexity of the Veteran's eye condition in this 
case, the Board finds that a VA examination is necessary to 
ascertain the nature and likely etiology of the Veteran's eye 
condition(s) that are currently resulting in his blindness, 
and to clarify whether any such condition(s) result from a 
disability that began in or was aggravated by service or 
whether the eye condition shown in service is considered a 
preexisting congenital defect.  

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2009); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  However service 
connection could be granted if there is superimposed injury 
or disease in service and the preexisting disorder is 
aggravated (permanently increased in severity) during 
service.  VAOPGCPREC 82-90.  In light of this, the examiner 
should also clarify whether any condition(s) affecting the 
eye that are determined to be a preexisting congenital 
condition(s) was aggravated in service by a superimposed 
injury.  

In view of the foregoing, this matter is remanded for the 
following:

1.  The AOJ should contact the Veteran to 
determine the names, addresses, and dates 
of treatments of any and all VA and 
private medical care providers, who 
treated him for eye problems since 2006.  
After securing the necessary release(s), 
the AOJ should obtain these records.  All 
correspondence, as well as any treatment 
records obtained, should be made a part of 
the claims folder.  If private treatment 
is reported and those records are not 
obtained, the Veteran and his 
representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(2009).

2.  After the above development is 
completed the AOJ should arrange to have 
the Veteran undergo an eye disorders 
examination by an appropriate VA eye 
doctor.  The claims file, along with all 
additional evidence obtained pursuant to 
the instructions above, must be made 
available to and reviewed by the 
physician.  All special studies or tests 
deemed necessary by the examiner(s) are to 
be accomplished.  The examiner is 
requested to review the pertinent medical 
records, examine the appellant and provide 
a written opinion as to the presence, 
etiology and onset of his claimed 
conditions involving the eyes.

Specifically the examiner(s) is/are 
requested to provide an opinion as to the 
following:

(a) Does the veteran have any current, 
chronic eye disorder?  If so, is it at 
least as likely as not that any current 
eye disorder began in service? 

(b) If any diagnosed eye disorder is shown 
to have preexisted service, was there (1) 
a pathological worsening of the 
preexisting condition during service? and 
(2) if yes, was the increase in severity 
due to the "natural progress" of the 
disorder or was the increase beyond that 
which would be considered the "natural 
progress" of the disorder; (3) if any 
preexisting condition is shown to be a 
congenital condition of the eye, was it 
subject to a superimposed injury, as the 
result of active service?  

In answering these questions, the examiner 
must consider all service treatment 
records showing "high myopia" as well as 
the post service records documenting 
treatment for eye problems including high 
myopia, culminating in blindness, and the 
article from the Doctor of Optometry 
regarding pathological myopia.  Each 
opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

3.  Thereafter, the AOJ should consider 
all of the evidence of record and re- 
adjudicate the appellant's claim for 
service connection.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  No action by the Veteran is 
required until he receives further notice; however, the 
Veteran is advised that failure to cooperate by reporting for 
examination without good cause may result in adverse 
consequences.  38 C.F.R. § 3.655 (2009).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


